DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/24/20 and 1/15/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the split blocks in the adjacent channels" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, claim 1, from which claim 16 depends, does support a plurality of split blocks but does not support the limitation to split blocks in adjacent channels.
For the purpose of expediting prosecution, the limitation will be interpreted as “wherein split blocks are provided in adjacent fluid channels, and are arranged staggeredly …” Appropriate correction is required.

Claims 17 and 18 recite the limitation "the diameter" in the first line.  There is insufficient antecedent basis for this limitation in the claims.
Specifically, claim 1, from which claims 17 and 18 depend, does not positively recite a diameter of the auxiliary micro-flow channel (claim 17) or a diameter of the confluent segment of the fluid channel (claims 17 and 18).
For the purpose of expediting prosecution, the limitations to diameter will be interpreted as limitations to width. Appropriate correction is required.

Claim 20 recites the limitation "the fluid channel" in the fourth line. There is insufficient antecedent basis for this limitation in the claim because the claim recites a plurality of fluid channels and the limitation at issue does not specify which of the plurality of fluid channels is the fluid channel. For the purpose of expediting prosecution, the limitation will be interpreted as “a fluid channel”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-15, 17, 18,  are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2018/0166702).
Regarding claims 1, 20, and 23, Otsu teaches a flow field plate, or separator (1), and flow guiding method, for a fuel cell, the flow field plate comprising a plurality of fluid channels, or flow path groove (100), wherein at least one split block, formed at the branch portions (10a, 10b), wherein 10a is the diverging segment and 10b is the confluent segment based on flow from the supply hole (13) to the discharge hole (14) (Figures 1, 2, and 6, [0066]).
Otsu further teaches auxiliary microflow-channels, or fine flow path grooves (103, 104), which change the rate and flow pressure of fluid along the channel, and which have a depth and width smaller than the channels (100, 101, 102), so as to generate a pressure difference that forces fluid into a diffusion layer (30) (Figure 6, [0084]-[0087], [0093]). The examiner notes that it is well known to the skilled artisan that the function of the flow field plate is to distribute reactant to the diffusion layer via pressure difference.
Otsu further teaches that the auxiliary microflow-channels suppress insufficient supply of oxidant gas in the region between channels, or flow path grooves ([0085]).
Otsu fails to teach specifically that the auxiliary microflow-channels are provided in the split block. However, it is noted that Otsu teaches that the embodiments are examples, and that various modifications can be made without departing from the gist of the disclosure ([0106]).

The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to duplicate and rearrange the auxiliary microflow-channels of Otsu to be provided in the split block in order to suppress insufficient supply of oxidant gas in the region between the channels (101, 102) on either side of the split block. It has been held that duplication and rearrangement of parts involves only routine skill in the art. MPEP 2144.04 (VI B, C)

With further regard to claim 20, and with regard to claims 11 and 24, the diffusion layer (30) of Otsu is adjacent to and in contact with the flow field plate (1) and is therefore arranged adjacent to the split block. Regarding the orientation, the examiner finds that the placement of the diffusion layer “below” the flow field plate is not a structurally defining limitation since the diffusion layer is necessarily adjacent to the flow field plate.
Otsu teaches that the channels and parts of the diverging and confluent segments control the flow rate through the flow field plate ([0070]). The examiner notes that it is well known to the skilled artisan that the function of the flow field plate is to distribute reactant to, and remove products from, the diffusion layer ([0040]).
Since Otsu teaches the structure of the flow field plate of claim 11, the examiner finds that the claimed flow pattern necessarily occurs. MPEP 2112

With further regard to claim 23, and with regard to claims 12 and 22, Otsu teaches a guiding ramp, or bottom surface (91), arranged at a fluidward side of the split block for guiding the fluid into the diffusion layer (Figure 4).
As for claims 13 and 21, Otsu teaches that the split block as shown in Figure 4 is the same at the expansion, or diverging part, and the converging part, or branched portions (10a, 10b); therefore, R=r ([0058]).

With regard to claims 14, 15, 17, and 18, Otsu teaches that the relative widths and depths of the channels, i.e. converging and diverging segments and auxiliary microflow-channels, are result effective for controlling fluid flow ([0070], [0075], [0086]-[0087]). It has been found that it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II A

Further regarding claim 24, Otsu teaches that the diffusion layer adjacent to a membrane electrode assembly (5) (Figure 1, [0032]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu as applied to claim 1 above, and further in view of Tighe et al. (US 2008/0226967).
The teachings of Otsu as discussed above are incorporated herein.
Otsu teaches the flow field plate of claim 1 including a plurality of split blocks in a plurality of channels (Figure 2), but fails to teach specifically that the split blocks are provided staggeredly.
Tighe teaches a flow field plate, or bipolar plate (8), comprising a plurality of fluid channels, or flow channels (500, 502, 306, 313, 317), including split blocks, or bifurcations (308), formed staggeredly in order to form a pressure gradient (Figures 5 and 6, [0034], [0046]).
Tighe further teaches that it is desirable to form a pressure gradient in order to militate against a selective flowing of the reactant gases down one path over another ([0047]).
It would have been obvious to the skilled artisan to form the split blocks of Otsu staggeredly such as suggested by Tighe in order to militate against a selective flowing of the reactant gases down one path over another.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu as applied to claim 1 above, and further in view of Tazaki (JP 2008-103197
The teachings of Otsu as discussed above are incorporated herein.
Otsu teaches the flow field plate of claim 1 including the split blocks, but fails to teach specifically the claimed arrangements of the auxiliary microflow-channels.
Tazaki teaches a fuel cell flow field plate including auxiliary microflow-channels, or lateral grooves (30), provided in ribs (12) throughout the flow field plate ([0026]). Tazaki teaches that the auxiliary microflow-channels may be provided in a variety of orientations and densities in order to effectively remove water from the gas diffusion layer (Figures 4 and 7, [0006], [0030], [0043]).
It would have been obvious to the skilled artisan at the time of the invention to form the auxiliary microflow-channels of Otsu in various orientations such as suggested by Takaki in order to effectively remove water from the diffusion layer. It has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729